DETAILED ACTION
This action is in response to the remarks received 04/01/2022 in which no claims have been amended, and claims 1-5, 7, 10, 12, 14, 16, 18, 20, 22, 27, 29, 31, 33, 40, 41 and 43 are pending and ready for examination.
Response to Arguments
Applicant's arguments filed 04/01/2022 have been fully considered but they are not persuasive. 
In response to Applicants’ argument that “Applicant respectfully disagrees that hydroentanglement will necessarily result in a gradient in relative frequency of out-of-plane solid elements, with the top surface having the highest relative frequency, such that a gradient is inherently disclosed in Patanaik”; the Examiner disagrees. Applicants’ argue that in the case where the “if a non-woven layer had a mixture of fibers (e.g., a gradient of fibers across the thickness), the different fibers or different sections of the layer might react differently to the hydroentanglement process such that a gradient in out-of-plane solid elements would not necessarily form (e.g., if the longer fibers were on the top surface), or would not necessarily form with the highest relative frequency on the top surface “ however this structure is not disclosed by Patanaik and further argue that some conditions of hydroentanglement may lead to non-gradient out of plane elements. However Applicant’s have provided no evidence to support these positions, and thus this amounts to mere argument; it is well settled that arguments of counsel unsupported by competent factual evidence of record are entitled to little weight.  In re Payne, 606 F.2d 303,315, 203 USPQ 245,256 (CCPA 1979).
In response to Applicants’ argument that “a linear gradient in relative frequency of out-of-plane solid elements having an out-of-plane orientation angle of greater than 30 degrees” is not a result effective variable, such that the specified slope would be obvious; the Examiner disagrees. Applicants’ argue that because the prior art does not specifically and directly recognize the slope “a linear gradient in relative frequency of out-of-plane solid elements having an out-of-plane orientation angle of greater than 30 degrees” to effect filtration properties it cannot be a result effective variable. However Patanaik discloses “With the increase in water jet pressure, the impact force acting on the fibers increases, which results in the greater entanglement of the fibers. As a result, the neighboring pores are getting covered by the fibers and sizes of various types of pore also reduce” (Pore types, filtration parameters and strength of nonwoven filters Section), and notes specifically that the fiber orientation effects the type of filtering properties achieved, i.e. “anisotropic properties” (Orientation distribution of fibers in the nonwoven filters Section) thus the degree of entanglement, i.e. directly correlated to the frequency of out of plane solid elements, is correlated to the pore size, filtration efficiency, and strength, and so the frequency of out of plane solid elements, and their out of plane angle, are also seen to be a result effective variables. Thus it is clear Patanaik discloses that the amount and location of entanglement effects how the fibers are orientated and the pores are covered and reduced, specifically mentions anisotropic properties which includes a difference in properties across the thickness, i.e. a gradient. Thus Applicants having found a specific slope to said gradient is merely optimization of a known result effective variable and is not inventive.
In response to Applicants’ argument that the orientation of the fibers is not also a result effective variable just because water jet pressure used in hydroentanglement is said to affect the orientation of fibers, pore size, strength, or other properties; the Examiner disagrees in part.  Applicants argue that since Patanaik discloses the water jet pressure effects things other than just the fiber orientation, such as NW thickness, the logic that fiber irritation is responsible for the changed properties is faulty logic. However, Patanaik specifically discloses that fiber orientation directly effects properties such as pore size ( “With the increase in water jet pressure, the impact force acting on the fibers increases, which results in the greater entanglement of the fibers. As a result, the neighboring pores are getting covered by the fibers and sizes of various types of pore also reduce” (Pore types, filtration parameters and strength of nonwoven filters Section), and notes specifically that the fiber orientation effects the type of filtering properties achieved, i.e. “anisotropic properties” (Orientation distribution of fibers in the nonwoven filters Section)), and thus Applicants arguments are not convincing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 10, 12, 14, 16, 18, 20, 27, 41 and 43 are rejected under 35 U.S.C. 103 as being patentable over Patanaik, A. and Anandjiwala, R.D. (2010), Hydroentanglement nonwoven filters for air filtration and its performance evaluation. J. Appl. Polym. Sci., 117: 1325-1331. (hereinafter “Patanaik”).
Regarding claims 1-4, 7 and 10 Patanaik discloses a filter media and method of forming it, comprising: 
a non-woven filter (i.e. a fibrous/modified layer defining a plane) prepared by impinging fluid on a top surface (via hydroentanglement) of a non-woven carded web of polyester fibers (i.e. precursor layer) (see Abstract and “Sample Preparation” Section); 
wherein the “relative frequency of out-of-plane solid elements” i.e. the amount of fiber sections that are orientated in a direction not aligned with the plane formed by the nonwoven filter, is quantified overall (see Fig,. 5) but there is no measurement of the orientation of the fibers at different depths through the filter material and thus does not disclose specifically the claimed structure of different zones having a gradient in fiber orientation that fits the claimed linear equation.
However, inherently due to the process of hydroentanglement (as evidenced by the Examples of the instant disclosure) the non-woven fibrous layer will have a gradient in relative frequency of out-of-plane solid elements, with the top surface where the hydroentanglement jets impinge having the highest relative frequency of out of plane orientated fibers.
It is not however necessarily inherent that a gradient of out-of-plane solid elements having an out-of-plane orientation angle of greater than 30 degrees will fit the claimed linear equation, i.e. having a slope of -10 to -0.01.  
However, Patanaik discloses that the hydroentangling process, specially the jet pressure, effects the degree of hydroentangling which effects the pore size, filtration efficiency, and strength (Abstract and “Pore types, filtration parameters and strength of nonwoven filters” section). Therefore it is the examiner’s position that hydroentangling parameters including jet pressure are a result effective variables because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate tangling parameters including jet pressure, including those within the scope of the present claims, so as to produce desired end results.
 “With the increase in water jet pressure, the impact force acting on the fibers increases, which results in the greater entanglement of the fibers. As a result, the neighboring pores are getting covered by the fibers and sizes of various types of pore also reduce” (Pore types, filtration parameters and strength of nonwoven filters Section), and notes specifically that the fiber orientation effects the type of filtering properties achieved, i.e. “anisotropic properties” (Orientation distribution of fibers in the nonwoven filters Section) thus the degree of entanglement, i.e. directly correlated to the frequency of out of plane solid elements, is correlated to the pore size, filtration efficiency, and strength, and so the frequency of out of plane solid elements, and their out of plane angle, are also seen to be a result effective variables.
Thus the claimed linear equation relationship of frequency of out-of-plane elements though the thickness of a section of the filter is seen to be merely the result of obvious and routine optimization of parameters known to effect the filtration properties of the disclosed filter, and thus the claims are obvious in view of the prior art.
Regarding claim 5 Patanaik discloses the filter media of claim 1, wherein it is not specifically disclosed how far through the thickness of the non-woven media the hydroentanglement process will effect, however as it is done in order to bond the non-woven together (Introduction), it would have been obvious to have the hydroentanglement process entangle through the full thickness of the media in order for to be bonded throughout its structure.
Regarding claim 12, 14 and 43 Patanaik discloses the filter media of claim 1, wherein the tensile ratio of the non-woven fibrous layer is not specifically disclosed, however it is disclosed that the hydroentangling effects the strength properties of the media and that strength is an important variables for the finished membrane (Introduction and Pore types, filtration parameters and strength of nonwoven filters Section) and therefore the strength properties of the media, including tensile ratio, Gurley bending dry stiffness, and internal bond strength in the Z-plane are result effective variables because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate tensile ratio, Gurley bending dry stiffness, and internal bond strength in the Z-plane, including those within the scope of the present claims, so as to produce desired media properties.
Regarding claim 16 Patanaik discloses the filter media of claim 1, wherein the non-woven fibrous layer has an average fiber length of 60 mm (Sample Preparation Section).
Regarding claim 18 Patanaik discloses the filter media of claim 1, wherein the non-woven fibrous layer has fibers of 3.2 dtex (Sample Preparation Section), which based on a density of 1.38 g/cm3 is a diameter of ~17 micron, and would thus have been obvious to use fibers having an average diameter around 17 micron.
Regarding claim 20 Patanaik discloses the filter media of claim 1, wherein the non-woven fibrous layer comprises polyester (i.e. synthetic fibers); Sample Preparation Section.
Regarding claim 27 Patanaik discloses the filter media of claim 1, wherein the non-woven fibrous layer has a thickness of 1.60 mm and 1.36 mm (Table 1) (wherein the measuring means is not seen to be relevant to measuring thickness).
Regarding claim 41 Patanaik discloses the filter media of claim 1, wherein the filter media has an pressure drop (assumed to be initial, i.e. before filtration) of 12.5-37.5 (Table 1). 

Claims 22, 29, 31, 33 and 40 are rejected under 35 U.S.C. 103 as being patentable over Patanaik”) in view of over 2014/0130469 A1 (hereinafter “Nagy”).
Regarding claim 22, 29, 31, 33, 40 Patanaik discloses the filter media of claim 1, but does not disclose the non-woven fibrous layer comprises (claim 22) a resin; (claim 29) a basis weight of greater than or equal to 10 gsm and less than or equal to 500 gsm; (claim 31) a permeability of greater than or equal to 1 CFM and less than or equal to 1,000 CFM; (claim 33) a second layer; (claim 40) a dust holding capacity of greater than or equal to 1 gsm and less than or equal to 1,500 gsm measured according to ISO 5011 (2014) at 5.33 cm/s using ISO Fine A2 dust.
However Nagy discloses a non-woven filter media for fluids including gas or liquids, which may be hydroentanged [0166], and wherein it is disclosed that binder resins, basis weight, permeability, number of layers and dust holding capacity are all variables which are adjusted to suit the needs of the end membrane, including specifically (1) including resin to bind or increase strength [0144]-[0145], (2) using a basis weight of 50-500 gsm [0132]; (3) an air permeability of 2 CFM/ft2 [0178], [0139]; (4) multiple layers [0004], [0019]; and (5) a dust holding capacity of 50-500 gsm (while not measured as claimed the values are expected to be roughly equivalent and obvious to adjust around said disclosed value) [0137].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the non-woven filter media of Patanaik by (1) including resin to bind or increase strength, (2) using a basis weight of 50-500 gsm; (3) an air permeability of 2 CFM/ft2; (4) multiple layers; and (5) a dust holding capacity of 50-500 gsm as disclosed by Nagy because these are known modifications and properties of non-woven filters known to be useful and desirable in the art for non-woven fluid filters and would therefore have been obvious to adjust as desired for a given application of the filter.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773